department of the treasury q9uvdl qu42 internal_revenue_service washington d c tax_exempt_and_government_entities_division dec se th vht uniform issue list kkk xkek kkrk k kk k legend company p kk dear the following facts and representations have been submitted under penalty of perjury in support of the ruling requested this letter is in response to your ruling_request dated date in which your authorized representative requested a ruling on your behalf concerning the determination of the maximum amount of the deduction allowable under sec_404 of the internal_revenue_code code company p maintains defined benefit plans and defined contribution plans qualified under sec_401 of the code for the benefit of its eligible employees company p calculates the deduction limit for employer contributions to each plan under sec_404 or sec_404 of the code whichever is applicable in addition because certain employees of company p participate in both defined benefit plans and defined contribution plans company p’s contributions to the plans are also subject_to the combined_plan deduction limit under sec_404 of the code in determining the individual defined_benefit_plan deduction limit company p uses the special rule under sec_404 of the code that increases the maximum amount deductible to the unfunded_current_liability under sec_412 of the code company p also elects under sec_404 of the code to disregard the modified interest rate under sec_412 and sec_412 of the code and use interest rates based on 30-year u s aa 2uv5i0042 treasury securities for purposes of determining unfunded_current_liability and accordingly the maximum amount deductible company p’s combined_plan deduction limit under sec_404 is at least equal to the amount necessary to satisfy its unfunded_current_liability under sec_412 of the code to its defined benefit plans because company p relies on sec_404 of the code for each defined_benefit_plan deduction limit company p proposes to calculate its unfunded_current_liability for purposes of the combined_plan deduction limit under sec_404 of the code using interest rates based on 30-year u s treasury securities just as it calculates its unfunded_current_liability for purposes of the individual plan deduction limit for each of its defined benefit plans company p proposes to disregard sec_412 and sec_412 of the code for purposes of determining the interest rate used in calculating the maximum amount of the deduction allowable under sec_404 of the code to the same extent that it is expressly statutorily permitted under sec_404 of the code to disregard such subsections for purposes of determining the interest rate used in calculating the maximum amount of deduction allowable under sec_404 of the code based on the facts and representations you request the following ruling if sec_404 of the code applies to one of company p’s defined benefit plans for any plan_year company p is allowed to disregard sec_412 and sec_412 of the code for purposes of determining the interest rate used in calculating the maximum amount of deduction allowable under sec_404 of the code sec_404 of the code provides as a general_rule that if contributions paid_by an employer on account of any employee to a pension profit sharing or annuity plan would otherwise be deductible they shall be deductible under sec_404 of the code subject_to certain limitations set forth therein on the amounts deductible in any year sec_404 of the code provides limits on the deductibility of contributions with respect to qualified defined benefit plans sec_404 of the code provides that in the case of a defined_benefit_plan the maximum amount deductible under the limitations of sec_404 shall not be less than the unfunded_current_liability determined under sec_412 the term unfunded_current_liability is defined in sec_412 of the code with respect to any plan_year as the excess if any of - i the current_liability under the plan over ii the value of the plan's assets determined on the basis of any reasonable actuarial method of valuation which takes into account fair_market_value and which is permitted under the treasury regulations regulations wes sec_404 of the code provides that an employer can elect to disregard sec_412 and sec_412 of the code for purposes of determining the interest rate used in calculating the maximum amount of the deduction allowable under sec_404 of the code sec_404 of the code provides that if an employer maintains one or more defined benefit plans and one or more defined contribution plans the maximum deductible contribution for all such plans of the employer for the taxable_year is limited to the greater of of the aggregate compensation paid_or_accrued during the taxable_year to the beneficiaries under such plans or the amount of contributions made to or under the defined benefit plans to the extent such contributions do not exceed the amount of employer contributions necessary to satisfy the minimum_funding_standard of sec_412 of the code with respect to any such defined benefit plans for the plan_year ending with or within such taxable_year or for any prior plan_year minimum_funding amount sec_404 of the code also provides that for purposes of calculating the minimum_funding amount if sec_404 of the code applies to a defined_benefit_plan for any plan_year the amount necessary to satisfy the minimum_funding_standard provided by sec_412 of the code with respect to such plan for such plan_year shall not be less than the unfunded_current_liability of such plan under sec_412 of the code sec_412 of the code states that for purposes of determining a plan’s current_liability and for purposes of determining a plan’s required_contribution under sec_412 of the code for any plan_year if any rate of interest used under the plan to determine cost is not within the permissible_range the plan shall establish a new rate of interest within the permissible_range sec_412 of the code states that except as provided in sec_412 and sec_412 of the code the term permissible_range means a rate of interest which is no more than above and not more than below the weighted average of the rates of interest on 30-year treasury securities during the 4-year period ending on the last day before the beginning of the plan_year 30-year treasury rate sec_412 of the code provides that in the case of plans years beginning after date and before date the term permissible_range means a rate of interest which is not above and not more than below the weighted average of the rates of interest on amounts invested conservatively in long-term investment grade corporate bonds during the four-year period ending on the last day before the beginning of the plan_year corporate bond rate ve ‘ sec_412 of the code provides additional rules for determining the current_liability under subsection i of sec_412 of the code the term current_liability is defined in sec_412 of the code to mean all liabilities to employees and their beneficiaries under the plan sec_412 of the code sets forth the general_rule for the interest rates to be used effective for plans years beginning after date under sec_412 c i i of the code the rate of interest used to determine current_liability shall be the rate of interest used under sec_412 of the code except that the highest_rate in the permissible_range under sec_412 of the code shall not exceed the specified percentage as determined under sec_412 of the weighted average referred to in such subparagraph sec_412 of the code provides a special rule for determining the interest rate in plan years beginning in or for such plan years the rate of interest used to determine current_liability under sec_412 of the code shall be the rate of interest under sec_412 of the code ln essence company p is requesting to use the 30-year treasury rate and not the corporate bond rate for purposes of determining the unfunded_current_liability under sec_404 of the code for each of its defined benefit plans company p uses the special rule under sec_404 of the code to determine the deduction limit with respect to the plans and is making the sec_404 election to disregard the modified interest rate under sec_412 and sec_412 of the code for purposes of the deduction allowable under sec_404 of the code this election allows company p to use the 30-year treasury rate for purposes of determining the deduction limit under sec_404 of the code sec_404 of the code applies because company p maintains both defined benefit and defined contribution plans covering the same employees accordingly the maximum_deductible_amount in a taxable_year for such plans may not exceed the greater of of the aggregate compensation paid_or_accrued during the taxable_year to the beneficiaries under such plans or the minimum_funding amount pursuant to sec_404 the minimum_funding amount for a plan to which sec_404 applies is the unfunded_current_liability determined using sec_412 of the code the reference to unfunded_current_liability in sec_404 is identical to the reference in sec_404 and is applicable only to plans to which sec_404 applies given the statutory language and design it would be inconsistent for a plan that is subject_to both sec_404 and sec_404 to compute the unfunded_current_liability differently for purposes of sec_404 and sec_404 therefore we rule that the calculation of unfunded_current_liability is the same for sec_404 as it is for sec_404 because of the sec_404 of the code election the unfunded_current_liability is determined for sec_404 of the code using the 30-year treasury rate accordingly the 30-year treasury rate is used to determine unfunded_current_liability for sec_404 of the code as well this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact i d at please address all correspondence to se t ep ra t3 sincerely yours freee n manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc kkk akk k kk kek
